Citation Nr: 1722094	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  15-06 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to status as a veteran for purposes of entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Army National Guard from April 1959 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant was not disabled from a disease or injury incurred or aggravated in the line of duty during his period of ACDUTRA from April 1959 to October 1959.


CONCLUSION OF LAW

The criteria for status as a veteran for purposes of entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an October 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The appellant's service treatment and personnel records, as well as post-service treatment records, have been obtained and considered.  

In this regard, the Board notes that attempts to obtain additional service treatment records and Social Security Administration (SSA) records would be futile.  Specifically, as documented in Memoranda dated November 2011 and December 2011, the Agency of Original Jurisdiction (AOJ) determined that the appellant's reported additional service treatment records and SSA records, respectively, were unavailable for review and that all procedures to obtain such had been correctly followed, all efforts had been exhausted, and further attempts would be futile.  The appellant was advised of the unavailability of additional service treatment records in October 2010, July 2011, and November 2011 letters and was invited to submit any records in his possession.  Thereafter, he submitted additional copies of service records as well as his SSA determination letter.  Subsequently, in April 2016 and August 2016, the AOJ made additional efforts to obtain additional service treatment records to no avail, and he was advised of such efforts in an August 2016 letter.  The Board notes that December 2011 rating decision, March 2015 statement of the case, and December 2016 supplemental statement of the case also advised the appellant of the unavailability of additional service treatment records and SSA records.  As such, the Board finds that the AOJ correctly followed the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities.  Consequently, VA has satisfied its duty to assist in this regard.  Furthermore, the appellant has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the appellant has not been provided with a VA examination in connection with his claim; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, the evidence does not show, and the appellant has not contended, that he incurred a disease or injury during his period of ACDTURA that aggravated his pre-existing right knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the appellant has only made a generalized allegation that his pre-existing right knee disorder was aggravated by, or worsened during, his ACDUTRA without providing any details.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).

According to 38 C.F.R. § 3.7, a person ordered to service is considered to have performed active military, naval, or air service if the person applied for enlistment or enrollment in the active military, naval, or air service and was provisionally accepted and directed, or ordered, to report to a place for final acceptance into the service, and suffered injury or disease in line of duty while going to, or coming from, or at such place for final acceptance or entry upon active duty.  Under such circumstances, the individual is considered to have incurred such disability in active service.  The injury or disease must be due to some factor relating to compliance with proper orders.  Draftees and selectees are included when reporting for preinduction examination or for final induction on active duty.  Such persons are not included for injury or disease suffered during the period of inactive duty, or period of waiting, after a final physical examination and prior to beginning the trip to report for induction.  38 C.F.R. § 3.7(o).  Only service department records can establish if and when a person had qualifying active service.  Venturella v. Gober, 10 Vet. App. 340, 341 (1997).  Service department findings are binding and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).

The appellant contends in his January 2012 statement that he served on active duty for training, and then was sent "to be reclassified, which never happened."  In his March 2015 substantive appeal, he states that "I had a previous knee condition that was aggravated by my active duty training time.  I submitted a medical documented dated 7/17/1959 showing my unstable knee condition."  In April 2017, the appellant's representative asserted that the appellant was found not suitable for service due to a pre-existing right knee disorder, then inducted into the United States Army in July 1959 for Army National Guard Training.

The Board finds that the criteria for status as a veteran for purposes of entitlement to service connection for a right knee disorder have not been met as the appellant did not serve on active duty, and he was not disabled from a disease or injury incurred in or aggravated in the line of duty during his period of ACDUTRA.

First, the appellant did not serve on active duty, as his service was limited to ACDUTRA.  Specifically, a March 1959 letter from the Adjutant General's Department of the State of Ohio documents that the appellant "is ordered to ACDUTRA for a period of six (6) mo[nths] eff[ective] 11 april [19]59."  An April 1959 DD Form 220 documents that the appellant had "Entry on tour AD [Active Duty for] Training for over 45 days" at Fort Knox, Kentucky.  Similarly, the appellant's DD Form 214 documents that his service consisted of Active Duty Training.  Finally, the Personnel Information Exchange System (PIES) independently researched this matter and concluded in October 2010 that "The period of service alleged in the service grid was active duty for training for service in the Ohio National Guard.  The individual performed no active duty."  (Capitalization edited.)  Consequently, and absent any service department records to the contrary, the Board finds that the appellant served on ACDUTRA, not on active duty.

Second, the appellant was not disabled from a disease or injury incurred in or aggravated in the line of duty during his period of ACDUTRA.  While he did submit a July 1959 Personnel Action documenting that he had a condition that prevented "prolonged standing, double-timing, squat jumps, etc.", there is no indication in that record that reflects a disease or injury incurred in or aggravated in the line of duty during his period of ACDUTRA.  By contrast, an August 2004 treatment record from Upper Valley Orthopedics documents that the appellant had a history of right knee surgery in 1953-prior to his entry into ACDUTRA.  Moreover, the appellant acknowledged in his March 2015 substantive appeal that he had a pre-existing right knee condition.  Finally, he has not substantiated his May 2015 assertion that his pre-existing right knee disorder "was aggravated by my active duty training time."  No contemporaneous documentation of any injury or disease in the line of duty during ACDUTRA is of record, and the appellant has not specified the type of disease or injury to his right knee that ostensibly occurred in the line of duty during ACDUTRA.  Therefore, the Board finds that the appellant's unsupported assertion of worsening in the line of duty during ACDUTRA lacks credibility.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Consequently, the appellant has not met his burden to show that he was disabled from a disease or injury incurred in or aggravated in the line of duty during his period of ACDUTRA.

Therefore, as the criteria for status as a veteran for purposes of entitlement to service connection for a right knee disorder have not been met, the appeal must be denied.


ORDER

Entitlement to status as a veteran for purposes of entitlement to service connection for a right knee disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


